         Case 2:19-cv-14770-ILRL Document 9 Filed 02/08/21 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

DENEEN MONTGOMERY SMITH                                      CIVIL ACTION

VERSUS                                                       NO. 19-14770

LA DEPARTMENT OF HEALTH, ET AL                               SECTION “B”(5)

                             ORDER AND REASONS

     After issuing an order to show cause as to why the instant

suit should not be dismissed without prejudice (Rec. Doc. 6), the

Magistrate Judge issued a Report and Recommendation recommending

that the above-captioned matter be dismissed without prejudice for

failure to prosecute pursuant to Federal Rules of Civil Procedure

4(m) and 41(b). Rec. Doc. 7. The plaintiff filed an untimely

response to the order to show cause, requesting that she be given

additional time to serve all parties or, in the alternative, that

the complaint be dismissed without prejudice. Rec. Doc. 8. For the

reasons discussed below,

     IT    IS   ORDERED    that   the       Magistrate   Judge’s   Report   and

Recommendations (Rec. Doc. 7) are ADOPTED; and

     IT IS FURTHER ORDERED that plaintiff’s complaint (Rec. Doc.

1) against all defendants are hereby DISMISSED WITHOUT PREJUDICE.

     Plaintiff is an employee with the State of Louisiana as a

Government Liaison with the Bureau of Vital Records. Rec. Doc. 1-

1. On December 27, 2019, plaintiff filed the instant suit pro se

against the Louisiana Department of Health (LDH), Office of Public


                                        1
       Case 2:19-cv-14770-ILRL Document 9 Filed 02/08/21 Page 2 of 3



Health (OPH), Bureau of Vital Records (BVR); M. Beth Scalco as OPH

Deputy Assistant Secretary; Devin George as State Registrar BVR;

Dr.   Rebekah   E.   Gee   as   Secretary     of   LDH   for    race-based

discrimination and retaliation under Title VII of the Civil Rights

Act of 1964 and Americans with Disabilities Act of 1990. Rec. Doc.

1.

      On July 13, 2020 at plaintiff’s request, the Clerk of Court

issued and forwarded summons to plaintiff to serve defendants in

the manner prescribed by law. Rec. Doc. 5. However, upon the

expiration of ninety days after the filing of the suit, no service

returns or waivers of service were filed into the record indicating

that service was properly made on the named defendants. Rec. Doc.

6. Therefore, plaintiff was ordered to show cause why the complaint

should not be dismissed for failure to prosecute under Federal

Rules of Civil Procedure 4(m) and 41(b). Id. However, plaintiff

failed to respond by the required deadline. Rec. Doc. 7. As of

today, the record does not reflect any further efforts to serve

the named defendants.

      On January 22, 2021, plaintiff filed an untimely response to

the order to show cause. Rec. Doc. 8. Plaintiff does not dispute

her failure to timely serve the defendants. She stated the delays

were caused by the death of her father and the ongoing pandemic.

Id. As such, plaintiff requests that an opportunity to serve all

parties, or alternatively the dismissal of the captioned action

                                    2
      Case 2:19-cv-14770-ILRL Document 9 Filed 02/08/21 Page 3 of 3



without   prejudice.   Id.   Because       plaintiff does   not oppose   the

Magistrate Judge’s recommendation, this Court concurs that the

matter should be dismissed without prejudice to prevent further

delays and provide plaintiff an opportunity to retain counsel for

possible future action.

     New Orleans, Louisiana this 5th day of February 2021



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                       3
